                                           Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 1 of 20




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MICHAEL ORTIZ,                                   Case No. 17-cv-03820-JSW
                                                        Plaintiff,                          ORDER GRANTING IN PART, AND
                                   8
                                                                                            DENYING, IN PART MOTION FOR
                                                  v.                                        SUMMARY JUDGMENT AND
                                   9
                                                                                            SETTING FURTHER CASE
                                  10       AMAZON.COM LLC, et al.,                          MANAGEMENT CONFERENCE
                                                        Defendants.                         Re: Dkt. No. 100
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Now before the Court for consideration is the motion for summary judgment filed by

                                  14   Defendants Golden State FC LLC (“Golden State”) and Amazon.com LLC (“Amazon”)

                                  15   (collectively “Defendants”). The Court has considered the parties’ papers, relevant legal

                                  16   authority, and the record in this case, and it has had the benefit of oral argument. The Court

                                  17   HEREBY GRANTS Defendants’ motion on Plaintiff’s claims under the Fair Labor Standards Act

                                  18   (“FLSA”) but DENIES Defendants’ motion on the state law claims.

                                  19                                           BACKGROUND1

                                  20           In his Second Amended Complaint (“SAC”), Plaintiff, Michael Ortiz (“Ortiz”), on behalf

                                  21   of himself and a putative class, alleges that Defendants, acting as joint employers, misclassified

                                  22   him as an exempt employee under federal and state law.2 As a result, Ortiz alleges that

                                  23
                                       1
                                  24           Unless otherwise noted, the facts are undisputed.
                                       2
                                  25           In their briefs, Defendants focus on what Ortiz’s duties were while employed by “Golden
                                       State.” In contrast, Ortiz’s brief focuses on what his duties were while employed by “Amazon.”
                                  26   Defendants have not moved for summary adjudication on the issue of whether they were joint
                                       employers. Accordingly, the Court refers to them collectively as “Defendants” throughout this
                                  27   Order. If, however, a document or testimony refers only to one of the defendants, the Court will
                                       note that distinction by referring to the defendant specifically identified in the document or
                                  28   testimony.
                                                                                          1
                                           Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 2 of 20




                                   1   Defendants: (1) failed to pay him overtime in violation of the FLSA, 29 U.S.C. section 207; (2)

                                   2   failed to pay him overtime in violation of California Labor Code (“Labor Code”) sections 510,

                                   3   1194, and 1198; (3) failed to provide rest and meal breaks in violation of Labor Code sections

                                   4   226.7, 512, and 558; (4) failed to provide itemized wage statements in violation of Labor Code

                                   5   sections 226 and 1174; (5) failed to timely pay wages on termination in violation of Labor Code

                                   6   section 203; and (6) violated California’s Unfair Competition Law, Business and Professions Code

                                   7   sections 17200, et seq.3

                                   8           Ortiz was employed as a “Level 4 Manager” at three delivery stations (South San

                                   9   Francisco, San Leandro, and Richmond), from February 1, 2016 until his employment ended on or

                                  10   about December 11, 2016.4 (Meckley Decl., ¶ 2, Ex. B, Deposition of Michael Ortiz (“Ortiz

                                  11   Depo.”) at 31:2-19; Ortiz Depo. Ex. 1 (“Offer Letter”); Declaration of Michael Ortiz (“Ortiz

                                  12   Decl.”), ¶ 25; Murrow Decl., ¶ 5; Declaration of Mark Lopez (“Lopez Decl.”), ¶ 3.) Ortiz
Northern District of California
 United States District Court




                                  13   acknowledged that he accepted “employment with Golden State FC, LLC under the terms set forth

                                  14   in this letter,” which included a statement that his position was exempt from overtime pay. (Offer

                                  15   Letter at 1-2; see also Meckley Decl., Ex. B, Ortiz Depo. at 33:2-7.)

                                  16           The job description for Ortiz’s position refers to Amazon and states

                                  17                  Our Shift Managers are responsible for the day-to-day operations of
                                                      delivery stations in the Amazon network, including inbound,
                                  18                  outbound, and sortation operations. They will actively engage with
                                                      site and regional operations leadership to implement new
                                  19                  operational improvements and new services. We expect our
                                  20
                                       3
                                  21           Ortiz also alleged that Defendants failed to pay him and other class members the minimum
                                       wage in violation of the FLSA, 29 U.S.C. section 206. Defendants argued they were entitled to
                                  22   summary judgment on this claim because the record shows Ortiz was compensated above the
                                       federal minimum wage for each hour worked. (See Declaration of Erick Meckley (“Meckley
                                  23   Decl.”), ¶ 3, Ex. C (Ortiz’s Responses to Golden State Interrogatory No. 1); Declaration of
                                       Amanda Murrow (“Murrow Decl.”), ¶ 6.) At the hearing, Ortiz conceded he could not prevail on
                                  24   this claim. (Dkt. No. 132, Hearing Transcript (“Tr.”) at 6:2-17.) Accordingly, the Court
                                       GRANTS Defendants’ motion on that claim.
                                  25   4
                                               Defendants include facts about the circumstances surrounding Ortiz’s termination. Those
                                  26   facts are not relevant to the issues presented by this motion, and the Court has not considered
                                       them.
                                  27   5
                                              Defendants do not object to this paragraph of Ortiz’s declaration, but they object to other
                                  28   statements on the basis that it is a “sham affidavit.” The Court will address those objections
                                       throughout this Order.
                                                                                          2
                                         Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 3 of 20




                                   1                   managers to continually identify ways to improve our operations.
                                   2   (Meckley Decl., Ex. B, Ortiz Depo. at 134:1-13; Ortiz Depo. Ex. 2 (“Job Description” at 1).)

                                   3          The Job Description also outlines a shift manager’s key job duties as:

                                   4                            Oversee the delivery of Amazon orders to customers
                                   5                            Build, optimize, and assign delivery routes on your shift
                                   6                            Communicate with and respond to Amazon Customer
                                                                 Service associates on delivery exceptions and requests
                                   7
                                                                Support Amazon operations leadership team in daily
                                   8                             operations management of the delivery station, including
                                                                 route assignment, leading meetings, and communicating with
                                   9                             internal and external suppliers.
                                  10                            Troubleshoot problems through to resolution, escalating as
                                                                 necessary
                                  11
                                                                Review and update SOPs as required
                                  12
Northern District of California




                                                           
 United States District Court




                                                                 Participate in Lean/Kaizen, Black Belt, and other
                                  13                             Operational Excellence initiatives
                                  14                            Ensure compliance throughout the site to global process
                                                                 standards and work on continuous improvement initiatives
                                  15

                                  16   (Job Description at 1.)

                                  17          Ortiz testified that some, but not all, of the responsibilities listed in the job description

                                  18   were consistent with his understanding of his responsibilities. (Meckley Decl., Ex. B, Ortiz Depo.

                                  19   at 134:2-135:23.) Ortiz also testified that a shift assistant and a “Tier 2” associate reported to him,

                                  20   that the station manager was on site part of the time, and that occasionally an area manager was

                                  21   present at a delivery station. (Id., at 57:13-58:18, 59:24-60:9, 114:11-12.) Ortiz testified that, in

                                  22   general, he was the only shift manager on duty at the San Leandro and Richmond facilities. (Id.,

                                  23   at 196:20-197:3.)

                                  24          The Court will address additional facts as necessary in the analysis.

                                  25                                                 ANALYSIS

                                  26   A.     Legal Standard Applicable to Motions for Summary Judgment.
                                  27          “A party may move for summary judgment, identifying each claim or defense … on which

                                  28
                                                                                           3
                                         Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 4 of 20




                                   1   summary judgment is sought.” Fed. R. Civ. P. 56(a). A principal purpose of the summary

                                   2   judgment procedure is to identify and dispose of factually unsupported claims. Celotex Corp. v.

                                   3   Catrett, 477 U.S. 317, 323-24 (1986). Summary judgment, or partial summary judgment, is

                                   4   proper “if the movant shows that there is no genuine dispute as to any material fact and the movant

                                   5   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “In considering a motion for

                                   6   summary judgment, the court may not weigh the evidence or make credibility determinations, and

                                   7   is required to draw all inferences in a light most favorable to the non-moving party.” Freeman v.

                                   8   Arpaio, 125 F.3d 732, 735 (9th Cir. 1997), abrogated on other grounds by Shakur v. Schriro, 514

                                   9   F.3d 878, 884-85 (9th Cir. 2008).

                                  10          The party moving for summary judgment bears the initial burden of identifying those

                                  11   portions of the pleadings, discovery, and affidavits that demonstrate the absence of a genuine issue

                                  12   of material fact. Celotex, 477 U.S. at 323; see also Fed. R. Civ. P. 56(c). An issue of fact is
Northern District of California
 United States District Court




                                  13   “genuine” only if there is sufficient evidence for a reasonable fact finder to find for the non-

                                  14   moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). A fact is “material”

                                  15   if it may affect the outcome of the case. Id. at 248. Once the moving party meets its initial

                                  16   burden, the non-moving party must “identify with reasonable particularity the evidence that

                                  17   precludes summary judgment.” Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996) (quoting

                                  18   Richards v. Combined Ins. Co., 55 F.3d 247, 251 (7th Cir. 1995)); see also Fed. R. Civ. P. 56(c)(3)

                                  19   (“The court need consider only the cited materials, but it may consider other materials in the

                                  20   record.”). If the non-moving party fails to point to evidence precluding summary judgment, the

                                  21   moving party is entitled to judgment as a matter of law. Celotex, 477 U.S. at 323.

                                  22          Ortiz will have the initial “burden of proving [he was] not properly compensated for work

                                  23   performed.” Duran v. U.S. Bank Nat’l Ass’n, 59 Cal. 4th 1, 25, 40 (2014). The issue of whether

                                  24   an employee is subject to an exemption is an affirmative defense, and Defendants will bear the

                                  25   burden of proving that defense if the matter proceeds to trial. Id. See also Bargas v. Rite Aid

                                  26   Corp., 245 F. Supp. 3d 1191, 1210 (C.D. Cal. 2017). Therefore, in order to prevail on their

                                  27   motion, Defendants must establish there are no genuine issues of disputed facts about whether

                                  28   Ortiz is exempt. Celotex, 477 U.S. at 322-23 (“the plain language of Rule 56(c) mandates the
                                                                                         4
                                           Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 5 of 20




                                   1   entry of summary judgment … against a party who fails to make a showing sufficient to establish

                                   2   the existence of an element essential to that party’s case, and on which that party will bear the

                                   3   burden of proof at trial”). See also Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099,

                                   4   1102 (9th Cir. 2000) (setting forth burdens of production and persuasion of moving and non-

                                   5   moving parties dependent upon which party has ultimate burden of persuasion at trial).

                                   6   B.      The Executive Exemption.
                                   7           Under both the FLSA and the California Labor Code, an employee is entitled to overtime

                                   8   pay, unless an employer establishes the employee is subject to a statutory exemption. See Solis v.

                                   9   Washington, 656 F.3d 1079, 1083 (9th Cir. 2011); Heyen v. Safeway Inc., 216 Cal. App. 4th 795,

                                  10   816 (2013). Defendants contend Ortiz falls within the executive exemption under the FLSA and

                                  11   the Labor Code. See 29 U.S.C. § 213(a)(1); 29 C.F.R. § 541.100; Cal. Lab. Code § 515; 8 Cal.

                                  12   Code Regs. § 11070 (“Wage Order 7-2001”). Wage Order 7-2001 sets forth six elements that an
Northern District of California
 United States District Court




                                  13   employer must satisfy to show an employee is subject to that exemption. The FLSA sets forth

                                  14   four elements that an employer must satisfy to show the employee is subject to the exemption.6

                                  15   Defendants must show that each element is satisfied to show the exemptions apply to Ortiz.

                                  16   Bothell v. Phase Metrics, Inc., 299 F.3d 1120, 1125 (9th Cir. 2002); Heyen, 216 Cal. App. 4th at

                                  17   817.

                                  18           Under California and federal law, courts had construed the exemptions narrowly. See, e.g.,

                                  19   Solis, 655 F.3d at 1083; Peabody v. Time Warner Cable, Inc., 59 Cal. 4th 662, 667 (2014).

                                  20   However, the United States Supreme Court recently rejected that “principle as a useful guidepost

                                  21   for interpreting the FLSA,” reasoning that the FLSA “gives no ‘textual indication’ that its

                                  22   exemptions should be construed narrowly” and that it had “no license to give the exemption

                                  23   anything but a fair reading.” Encino Motorcars, LLC v. Navarro, __ U.S. __, 138 S. Ct. 1134,

                                  24   1142 (2018).

                                  25

                                  26   6
                                              Under federal and state law, the last element relates to the amount of salary an employee
                                  27   must receive to qualify for the exemption. Ortiz does not dispute that Defendants can satisfy that
                                       element of both the federal and state exemptions. The Court will set forth the text of the
                                  28   remaining federal and state law elements in its analysis.

                                                                                         5
                                           Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 6 of 20




                                   1   C.      The Court Grants, in Part, and Denies, in Part, Defendants’ Motion.
                                   2           Defendants argue that the undisputed facts show Ortiz satisfies the federal and state

                                   3   requirements for the executive exemption to apply to his claims for unpaid overtime.7 Ortiz, in

                                   4   turn, argues there are disputes of fact on many of the exemptions’ elements, which could lead a

                                   5   reasonable jury to conclude that he was not a bona fide manager and, instead, functioned more as a

                                   6   “working foreman.” See Heyen, 216 Cal. App. 4th at 821-22.

                                   7           1.      Management of Customarily Recognized Department and Customarily and
                                                       Regular Direction of Two or More Employees.
                                   8

                                   9           Under Wage Order 7-2001, Defendants must show Ortiz’s “duties and responsibilities

                                  10   involve the management of the enterprise in which he/she is employed or of a customarily

                                  11   recognized department or subdivision thereof[.]” 8 Cal. Code Regs. § 11070(1)(A)(1)(a). They

                                  12   also must show Ortiz “customarily and regularly directs the work of two or more other employees
Northern District of California
 United States District Court




                                  13   therein[.]” Id. § 10070(1)(A)(1)(b). Similarly, under the FLSA, Defendants must show Ortiz’s

                                  14   “primary duty is management of the enterprise in which the employee is employed or of a

                                  15   customarily recognized department or subdivision thereof[,]” and that he “customarily and

                                  16   regularly directs the work of two or more other employees[.]” 29 C.F.R. § 541.100(a)(2)-(3).8

                                  17           At the hearing, Ortiz conceded there were no factual disputes about whether the night shift

                                  18   at the delivery facilities constitute a “customarily recognized department or division.” (Tr. at

                                  19   3:15-19.) Ortiz also conceded there were no factual disputes about the number of employees at

                                  20   issue. (Id. at 5:3-12.)

                                  21           “Management” may include activities such as:

                                  22                   “[i]nterviewing, selecting, and training of employees; setting and
                                                       adjusting their rates of pay and hours of work; directing their work;
                                  23                   maintaining their production or sales records for use in supervision
                                                       or control; appraising their productivity and efficiency for the
                                  24

                                  25   7
                                               The parties agree the remaining state law claims depend on the viability of the state
                                  26   overtime claim. See, e.g., United Parcel Serv. Wage and Hour Cases, 190 Cal. App. 4th 1001,
                                       1013-14 (2010) (“In re UPS”). Accordingly, the Court focuses its analysis on Ortiz’s overtime
                                  27   claims.
                                       8
                                  28           When the Court cites to the federal regulations, it is to the current version.
                                                                                         6
                                         Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 7 of 20




                                   1                  purpose of recommending promotions or other changes in their
                                                      status; handling their complaints and grievances and disciplining
                                   2                  them when necessary; planning the work; determining the
                                                      techniques to be used; apportioning the work among the workers;
                                   3                  determining the types of materials, supplies, machinery or tools to
                                                      be used or merchandise to be bought, stocked and sold; controlling
                                   4                  the flow and distribution of materials or merchandise and supplies;
                                                      providing for the safety of the [employees] and the property.”
                                   5

                                   6   Batze v. Safeway, Inc., 10 Cal. App. 5th 440, 472-73 (2017) (quoting Heyen, 216 Cal. App. 4th at

                                   7   819 (internal citation omitted)).

                                   8          In his responses to Golden State’s requests for admission, Ortiz admitted that he “managed

                                   9   a team of between 80 to 100 employees.” (Meckley Decl., ¶ 3, Ex. D (Ortiz Resp. to Golden State

                                  10   RFA 1).) Ortiz also stated on two resumes that his duties for Amazon included “[f]ostering

                                  11   employee growth and managing a sortation team of 80-100 from unload to receive to stow to route

                                  12   planning and assignments[,] “[i]ncreasing induction rates from 60-150% while driving down
Northern District of California
 United States District Court




                                  13   quality errors,” “[c]reating a new process for preloading delivery vans [and] [d]eveloping all

                                  14   training content and utilizing feedback to make informed process changes.” (Meckley Decl., Ex.

                                  15   B, Ortiz Depo. at 147:19-148:18, 152:18-157:24, 177:11-18; Ortiz Depo. Exs. 5, 6.) Those

                                  16   statements support a conclusion that the position was managerial in nature. See Patel v. Nike

                                  17   Retail Servs., No. 14-cv-04781-RS, 2015 WL 3413429, at *6-8 (N.D. Cal. May 27, 2015) (noting

                                  18   plaintiff characterized her work as managerial on resume and engaged in tasks that would be

                                  19   considered exempt, but finding disputed issues of fact on whether plaintiff was “primarily

                                  20   engaged” in exempt work); Wilbur v. Sligan Containers Corp., No. 06-cv-02181-MCE-EFB, 2008

                                  21   WL 3863700, at *6 (E.D. Cal. Aug. 19, 2008) (noting that statements on plaintiff’s resume

                                  22   supported conclusion that position included activities that satisfied several “management criteria

                                  23   under 29 C.F.R. § 102”).

                                  24          Ortiz’s admissions that he “managed” a team are supported by his deposition testimony.

                                  25   For example, Ortiz testified that he would assign labor roles for the night shift and advised the

                                  26   Tier 1 associates when to take lunches and breaks. Ortiz also testified that “once we saw certain

                                  27   people were better at certain tasks than others, we would assign them to that type of a task.”

                                  28
                                                                                         7
                                         Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 8 of 20




                                   1   (Meckley Decl., Ex. B, Ortiz Depo. at 80:25-81:3, 87:19-88:9, 89:11-90:12, 98:20-99:4.) He also

                                   2   conducted “stand-up” meetings at which he and the other employees discussed opportunities and

                                   3   challenges and which he sometimes used for coaching opportunities. Ortiz also prepared a hand-

                                   4   off report at the end of the shift and would do a “GEMBA walk” that consisted of setting forth

                                   5   information on a white-board about issues that arose during the shift. (Id. at 81:4-8, 82:13-83:14,

                                   6   108:8-20.) Ortiz also testified that he could and did discipline employees during his shift, would

                                   7   counsel employees about work performance, and made recommendations to elevate an employee’s

                                   8   status based on performance. (Id. at 103:4-106:22, 108:24-110:12, 159:10-160:9.)

                                   9          At the hearing, Ortiz agreed that he engaged in “some supervisory-type tasks” but argued

                                  10   that “those tasks were … minimal in comparison to the massive amount of time he spent”

                                  11   performing manual labor. (Tr. at 9:3-13.) The Court concludes it is undisputed about that Ortiz

                                  12   engaged in tasks that normally would be considered “managerial” and, thus, exempt. However,
Northern District of California
 United States District Court




                                  13   Ortiz also testified that during his shift he would replace batteries, move pallets and boxes, “work

                                  14   in the path,” and do the same tasks Tier 1 associates were assigned, such as unloading and sorting

                                  15   and moving and staging racks for drivers. (Meckley Decl., Ex. B, Ortiz Depo. at 81:9-82:18.)

                                  16   Defendants do not dispute those types of tasks would, in general, be considered non-exempt. Cf.,

                                  17   Heyen, 216 Cal. App. 4th at 810, 821, 828-29 (non-exempt work often involves “work of the same

                                  18   nature as that performed by … nonexempt subordinates” and noting that bagging groceries,

                                  19   ringing sales, and unloading trucks and unpacking merchandise, among other tasks, were “non-

                                  20   exempt” work).

                                  21          The Court will address the issues that form the crux of the dispute – whether Ortiz was

                                  22   “primarily engaged in duties that meet” the test of Wage Order 7-2001 and whether his “primary

                                  23   duty” under the FLSA was “management” – in Sections C.4 and C.5, infra.

                                  24          2.      Authority to Hire and Fire Employees.
                                  25          Under Wage Order 7-2001, Defendants must show Ortiz had “the authority to hire or fire

                                  26   other employees or [that his] suggestions and recommendations as to the hiring or firing and as to

                                  27   the advancement and promotion or any other change of status of other employees will be given

                                  28   particular weight[.]” 8 Cal. Code Regs. § 11070(1)(A)(1)(c). Similarly, under the FLSA,
                                                                                         8
                                         Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 9 of 20




                                   1   Defendants must show Ortiz had “the authority to hire or fire other employees or [that his]

                                   2   suggestions and recommendations as to the hiring, firing, advancement, promotion or any other

                                   3   change of status of other employees are given particular weight.” 29 C.F.R. § 541.100(a)(4).

                                   4          In the Wilbur case, the court concluded that although the plaintiff did not have the power to

                                   5   hire or fire employees, the undisputed evidence showed the defendant “relied on” the plaintiff’s

                                   6   suggestions and recommendations on employment decisions. For example, the evidence showed

                                   7   that the plaintiff completed employee evaluations. One of defendant’s department managers

                                   8   testified that he “afforded great (and usually dispositive) weight to the evaluations and

                                   9   recommendations” from employees in plaintiff’s position. The court concluded those facts were

                                  10   sufficient to show the defendant satisfied these elements of the federal and state exemptions. 2008

                                  11   WL 3863700, at *6-7, *9-*10.

                                  12          Ortiz attests that “[a]ll hiring, firing, disciplinary, and promotion decisions were made by
Northern District of California
 United States District Court




                                  13   human resources. I did not have the authority to hire, fire, promote, or discipline any employees.”

                                  14   (Ortiz Decl., ¶ 9.) Defendants put forth evidence that Level 4 Shift Mangers did have the

                                  15   authority to hire associates and that Ortiz had the authority to fire associates. (Murrow Decl., ¶ 9;

                                  16   Lopez Decl., ¶ 4; see also Meckley Decl., ¶ 6, Ex. G (Deposition of Diego Nevado at 66:23-67:14)

                                  17   (Shift Managers are given the opportunity to interview candidates and make recommendations for

                                  18   employment for employees subordinate to their position)).) Defendants also put forth evidence

                                  19   that Ortiz completed a training session entitled “Making Hiring Decisions – AMZL.” (Murrow

                                  20   Decl., ¶ 8, Ex. A.) Taking these facts in the light most favorable to Ortiz, the Court finds they do

                                  21   not present a disputed issue of a material fact because Defendants can prevail on this element if

                                  22   Ortiz’s recommendations were given particular weight.

                                  23          Under the FLSA, to determine if an employee’s suggestions or recommendations are given

                                  24   “particular weight,” a court may consider the following non-exclusive factors: “whether it is part

                                  25   of the employee’s job duties to make such suggestions and recommendations; the frequency with

                                  26   which such suggestions are made or requested; and the frequency with which the employee’s

                                  27   suggestions and recommendations are relied upon.” 29 C.F.R. § 541.105.

                                  28          Unlike the testimony presented in the Wilbur case, Murrow, Nevado, and Lopez do not
                                                                                         9
                                        Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 10 of 20




                                   1   provide specific testimony about the weight that they gave to Ortiz’s recommendations or about

                                   2   the weight they gave to recommendations from Level 4 Shift Managers. Compare Leatherbury v.

                                   3   C&H Sugar Co., 911 F. Supp. 2d 872, 876, 884 (N.D. Cal. 2012) (finding no genuine issue of

                                   4   disputed fact on this element, where employer presented uncontradicted evidence that although

                                   5   employees did not have authority to hire or fire, their opinions were given “a great deal of

                                   6   deference and weight”). There also is no evidence that Ortiz or other Level 4 Shift Managers

                                   7   participated in any form of formal performance evaluations.

                                   8          However, Ortiz testified that he did recommend that at least one associate was a security

                                   9   risk and “should be let go.” Thereafter, the employee was suspended and did not return to work.

                                  10   Ortiz also testified that he unilaterally made the decision to send another employee home to de-

                                  11   escalate a conflict. (Meckley Depo. Ex. B, Ortiz Depo. at 103:8-105:2, 108:24-109:6.) Ortiz

                                  12   testified that he recommended that an employee at the San Leandro site would be a good addition
Northern District of California
 United States District Court




                                  13   to the Richmond site but that his recommendation was not followed. (Id. at 109:14-111:3.) Ortiz

                                  14   also testified that when he worked at the Richmond delivery facility, he made recommendations

                                  15   about whether to advance Tier 1 Associates to Tier 2 status and that “less than half” of his

                                  16   recommendations were accepted. (Id. at 159:10-160:9.)

                                  17          Taking the facts in the light most favorable to Ortiz, the Court concludes Defendants have

                                  18   shown Ortiz’s employment related recommendations were given “particular weight” and

                                  19   concludes that Ortiz has not met his burden to show there are disputed issues of fact on this

                                  20   element of the federal or state exemptions

                                  21          3.      Customarily and Regularly Exercises Discretion and Independent Judgment.
                                  22          Under Wage Order 7-2001, Defendants also must show that Ortiz “customarily and

                                  23   regularly exercise[d] discretion and independent judgment.” 8 Cal. Code Regs. §

                                  24   11070(1)(A)(1)(d). That will generally require that an employee engages in “the comparison and

                                  25   evaluation of possible courses of conduct and act[s] or mak[es] a decision after the various

                                  26   possibilities have been considered,” i.e. “the person has the authority or power to make an

                                  27   independent choice, free from immediate direction or supervision and with respect to matters of

                                  28   significance.” See In re UPS, 190 Cal. App. 4th at 1024 (2010) (internal quotation and citation
                                                                                        10
                                           Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 11 of 20




                                   1   omitted).

                                   2           The phrase “matters of significance means the decision being made must be relevant to

                                   3   something consequential and not merely trivial.” Id. (internal quotation and citation omitted). In

                                   4   addition, although an employee need not do so constantly, “the exercise of discretion must be

                                   5   more than occasional.” Id. However, an employee who “merely applies [their] knowledge in

                                   6   following prescribed procedures or determining which procedure to follow, or who determines

                                   7   whether specified standards are met or whether an object falls into one or another of a number of

                                   8   definite grades, classes, or other categories, with or without the use of testing or measuring

                                   9   devices, is not exercising discretion and independent judgment. … This is true even if there is

                                  10   some leeway in reaching a conclusion[.]” Id. (internal citation and quotation omitted).

                                  11           Ortiz argues that Defendants’ procedures were so routinized that they eliminated any need

                                  12   for him to exercise independent judgment and discretion.9 (Declaration of Laura Van Note (“Van
Northern District of California
 United States District Court




                                  13   Note Decl.”), ¶¶ 6-9, Exs. E-H.) Ortiz cites generally to Amazon documents and does not point to

                                  14   specific portions of those documents that show how they limit other employees’ discretion and

                                  15   does not explain how they show his discretion and judgment were limited. It is not a court’s task

                                  16   “to scour the record in search of a genuine issue of triable fact.” Keenan, 91 F.3d at 1279 (quoting

                                  17   Richards, 55 F.3d at 251). Indeed, it does not appear that those documents address his role as a

                                  18   Level 4 Shift Manager. See In re UPS, 190 Cal. App. 4th at 1026-27 (noting that plaintiff relied

                                  19   on procedures that applied to other employees and conceded he was “not aware of any written …

                                  20   methods defining or directing how” plaintiff was “supposed to carry out his functions”).10

                                  21           In In re UPS, the evidence showed that the plaintiff admitted to the accuracy of his job

                                  22   descriptions. The responsibilities listed included, among others, “training employees and

                                  23   appraising employee performance; imposing discipline on his own initiative…; ‘trouble-shooting’

                                  24
                                       9
                                  25           Ortiz denies that he exercised discretion or independent judgment as a Level 4 Shift
                                       Manager. (Ortiz Decl. ¶ 4.) Defendants object to that statement on the basis that it is contradicted
                                  26   by his deposition testimony. The Court SUSTAINS that objection.
                                       10
                                  27          If there are specific portions of those documents that address procedures or methods
                                       applicable to a Level 4 Shift Manager, Ortiz did not point Court to specific pages of the
                                  28   documents. It is not a court’s task “to scour the record in search of a genuine issue of triable fact.”
                                       Keenan, 91 F.3d at 1279 (quoting Richards, 55 F.3d at 251).
                                                                                         11
                                        Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 12 of 20




                                   1   for operational inefficiencies, determining their ‘root cause’ and making appropriate adjustments;

                                   2   [and] developing and implementing ‘strategic plans’ or ‘action plans’ for his unit on a monthly

                                   3   basis to improve unit efficiency[.]” 190 Cal. App. 4th at 1025. The court also noted that because

                                   4   of the manner in which the defendant functioned, the plaintiff’s decisions in these areas “could

                                   5   have real consequences to [defendant’s] business and general good will with its customers.” Id.

                                   6   Therefore, it “perceive[d] no obstacle in concluding as a matter of law that [plaintiff] was

                                   7   customarily and regularly called upon to exercise discretion and judgment in matters of

                                   8   significance to” the defendant. Id. In the Wilbur case, the record demonstrated that: the plaintiff

                                   9   was “generally the highest ranking supervisor” on site; if a production crew was understaffed, the

                                  10   plaintiff decided what employees, if any, to use to cover the shortfall; plaintiff coached, trained,

                                  11   disciplined, and instructed other employees, and “delegate[d] housekeeping on a daily basis.”

                                  12   2008 WL 3863700, at *11.
Northern District of California
 United States District Court




                                  13          As in the Wilbur case, the record shows that Ortiz often was the most senior employee on

                                  14   site. Similarly, Ortiz’s job description includes responsibilities such as: building, optimizing, and

                                  15   assigning delivery routes; communicating “with and respond[ing] to Amazon Customer Service

                                  16   associates on delivery exceptions and requests; “[s]upport[ing] Amazon operations leadership

                                  17   team in daily operations management of the delivery station, …, leading meetings, and

                                  18   communicating with internal and external suppliers”; “[t]roubleshoot[ing] problems through to

                                  19   resolution, escalating as necessary”; and “[r]eview[ing] and update[ing] SOPs as required.” (Job

                                  20   Description at 1.) Although Ortiz disputes the amount of time he spent on those types of

                                  21   responsibilities, he does not dispute the accuracy of the job description. Those responsibilities are

                                  22   similar to the responsibilities the court in In re UPS found were the types of responsibilities that

                                  23   reflect a measure of independent discretion and judgment. 190 Cal. App. 4th at 1024.

                                  24          Further, Ortiz testified he “found ways to improve the [induction] process, and we tested

                                  25   those ways and implemented them[.]” (Meckley Decl., Ex. B, Ortiz Depo. at 153:10-155:2.)

                                  26   Ortiz also stated on his resumes that he created “a new process for preloading delivery vans” and

                                  27   developed “all training content and utiliz[ed] feedback to make informed process changes[.]”

                                  28   (Ortiz Depo. Exs. 5-6.)
                                                                                         12
                                        Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 13 of 20




                                   1          Lopez attests that “Ortiz had the authority and responsibility to make decisions regarding

                                   2   how to allocate labor and to assign specific jobs to the associates he supervised.” (Lopez Decl.,

                                   3   ¶ 5.) Ortiz’s deposition testimony corroborates that statement. (Meckley Decl., Ex. B, Ortiz

                                   4   Depo. at 87:19-90:12.) Lopez also attests that those decisions “had significant consequences

                                   5   within the overall operations of” Golden State. In particular, Lopez attests that “misallocation of

                                   6   labor in a Delivery Station could result in the back-up of product flow in the delivery chain, which

                                   7   would impact all subsequent processes and the workers who performed those subsequent tasks,”

                                   8   leading to operational delays. (Lopez Decl., ¶ 5.) Lopez also attests that Ortiz’s decisions about

                                   9   allegation of labor could have consequences for worker safety. (Id.) Ortiz has not refuted those

                                  10   statements.

                                  11          Taking the facts in the light most favorable to Ortiz, the Court concludes Ortiz fails to

                                  12   show there are genuine issues of material fact in dispute as to this element of Wage Order 7-2001.
Northern District of California
 United States District Court




                                  13          4.      Primarily Engaged in Duties that Meet the Test of the Exception.
                                  14          Under Wage Order 7-2001, Defendants must show Ortiz was “primarily engaged in duties

                                  15   which meet the test of the exemption.” This element is more “exacting” than the “primary duty”

                                  16   element under the FLSA, which the Court addresses below. In re UPS, 190 Cal. App. 4th at 1016.

                                  17   Under Wage Order 7-2001, the term “primarily” means “means more than one-half the

                                  18   employee’s work time.” 8 Cal. Code Regs. § 11070(2)(K); see also Ramirez v. Yosemite Water

                                  19   Co., Inc., 20 Cal. 4th 785, 798 n.4 (1999). Wage Order 7-2001 also provides that

                                  20                  [t]he activities constituting exempt work and non-exempt work shall
                                                      be construed in the same manner as such items are construed in the
                                  21                  following regulations under the Fair Labor Standards Act effective
                                                      as of the date of this order: 29 C.F.R. Sections 541.102, 541.104-
                                  22                  111, and 541.115-116. Exempt work shall include, for example, all
                                                      work that is directly and closely related to exempt work and work
                                  23                  which is properly viewed as a means for carrying out exempt
                                                      functions. The work actually performed by the employee during the
                                  24                  course of the workweek must, first and foremost, be examined and
                                                      the amount of time the employee spends on such work, together
                                  25                  with the employer’s realistic expectations and the realistic
                                                      requirements of the job, shall be considered in determining whether
                                  26                  the employee satisfies this requirement.
                                  27   8 Cal. Code Regs. § 11070(1)(A)(1)(e).

                                  28          The Court starts with the evidence about how Ortiz actually spent his time. According to
                                                                                        13
                                        Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 14 of 20




                                   1   Ortiz, he normally worked ten (10) to twelve (12) hours per day. (Ortiz Decl., ¶ 3.) Ortiz testified

                                   2   during his deposition about the amount of time he spent on any given task. At DSF5, Ortiz spent

                                   3   between nine (9) and eleven (11) hours performing tasks such as unloading trucks, breaking down

                                   4   packages, setting up conveyors and computers, sorting packages, moving bread racks, staging

                                   5   orders, moving bins and staging bread racks, assisting drivers with loading trucks, repacking

                                   6   broken packages and searching for missing packages. (See Opp. at 14:123 (citing Van Note Decl.,

                                   7   ¶ 5, Ex. D, Ortiz Depo. at 121:9-122:4, 122:20-24, 126:1-23).) Defendants have not disputed that

                                   8   testimony.11

                                   9          The Court does not simply consider the amount of time Ortiz spent on any given task. It

                                  10   also looks to “whether the employee’s practice diverges from the employer’s realistic

                                  11   expectations[.]” Ramirez, 20 Cal. 4th at 802. The “key duties” of the shift managers are set forth

                                  12   the Job Description and do not expressly include the types of manual labor Ortiz testified he
Northern District of California
 United States District Court




                                  13   performed. A reasonable fact finder could conclude that Defendants’ realistic expectations and

                                  14   requirements for the job did not include those tasks. The Court also can look to “whether there

                                  15   any concrete expression of employer displeasure over an employee’s substandard performance,

                                  16   and whether these expressions were themselves realistic given the actual overall requirements of

                                  17   the job.” Ramirez, 20 Cal. 4th at 802.

                                  18          For example, in Korte v. Dollar Tree Stores, Inc., the evidence showed the defendant

                                  19   required its store managers to certify they were spending more than 50% of their time on exempt

                                  20   tasks. No. S-12-541 LKK/EFB, 2013 WL 2604472, at *7-*8 (E.D. Cal. June 11, 2013). The

                                  21   plaintiff was not always able to make that certification and was counseled about it. The plaintiff

                                  22   argued that he was forced to do non-exempt tasks because he did not have a freight manager.

                                  23   Although the evidence also showed the defendant suggested he train one of his assistant mangers

                                  24   to do that job, the plaintiff testified that, in his judgment, they could not do that work. Id., 2013

                                  25   WL 2604472, at *8-*9. The court concluded the plaintiff’s testimony created a genuine issue of

                                  26

                                  27   11
                                               Ortiz cites to additional pages of his deposition that were not included with the excerpts
                                  28   attached as Exhibit D to the Van Note Declaration. Defendants have not put forth any testimony
                                       to challenge Ortiz’s calculations.
                                                                                         14
                                        Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 15 of 20




                                   1   disputed fact about whether the defendant’s expectations and whether its expressions of

                                   2   displeasure with the plaintiff’s performance were realistic given the overall requirements of the

                                   3   job. Id., 2013 WL 2604472, at *9.

                                   4          In Ramirez, the California Supreme Court noted that an employee “should not … be able

                                   5   to evade a valid exemption” because of his own substandard performance. Ramirez, 20 Cal. 4th at

                                   6   802. However, Defendants neither argue that Ortiz spent too much time “in the path” doing non-

                                   7   exempt tasks nor put forth evidence to suggest that Ortiz was disciplined or counseled for

                                   8   spending too much time on those types of tasks. Ortiz also testified that he was told by one of his

                                   9   supervisors that “we should work in the path with the associates to help them achieve the desired

                                  10   throughput.” (See Van Note Decl., Ex. D, Ortiz Depo. at 77:2-16.) Cf. Heyen, 216 Cal. App. 4th

                                  11   at 812 (discussing testimony of witness regarding whether employer’s expectations were realistic

                                  12   and noting lack of criticism for performing nonexempt tasks a majority of the time as evidence
Northern District of California
 United States District Court




                                  13   that employer’s expectations were not realistic). Instead, Defendants argue that Ortiz testified that

                                  14   he constantly supervised the Tier 1 associates while doing those tasks, rendering them exempt.

                                  15          In the Heyen case, the defendant argued on appeal that the trial court should have classified

                                  16   any hours in which the plaintiff engaged in exempt and non-exempt tasks simultaneously as

                                  17   exempt work. 216 Cal. App. 4th at 798. The court rejected that argument, finding it was

                                  18   “inconsistent with California law.” Id. “[I]dentical tasks may be ‘exempt’ or ‘nonexempt’ based

                                  19   on the purpose they serve within the organization or department” but they cannot be classified as

                                  20   both exempt and nonexempt. Heyen, 216 Cal. App. 4th at 822, 826. See also Patel, 2015 WL

                                  21   34133429, at *8 (“California law does not allow the ‘concurrent performance’ of exempt and non-

                                  22   exempt duties to be credited on the exempt side of an employee’s ledger.”). This inquiry does not

                                  23   require a fact finder to “peer into” an employee’s mind. It requires the fact finder “determine the

                                  24   objective purpose” of the employee’s actions. If such actions were taken to ‘supervis[e] the

                                  25   employees or contribute to the smooth functioning of the department,’” they can be considered

                                  26   exempt work. “[I]f they were taken for some other reason, they were nonexempt work.” Heyen,

                                  27   216 Cal. App. 4th at 822 (internal quotations and citations omitted).

                                  28          In the Patel case, the plaintiff was an assistant manager at one of defendant’s retail stores
                                                                                        15
                                        Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 16 of 20




                                   1   and testified that she spent about 80% of her time on the store floor “assisting customers, putting

                                   2   product out to the floor, cleaning, folding, hanging, … ringing up customers, [and] greeting

                                   3   customers[.]” 2015 WL 3413429, at *7. The court reasoned that “to the extent [plaintiff] was

                                   4   supervising employees while contemporaneously stocking shelves or manning case registers, that

                                   5   time did not count as exempt,” and it concluded that the defendant failed to show that the

                                   6   plaintiff’s time “‘out on the floor’ was predominantly made up of managerial tasks.” Id., 2015

                                   7   WL 3413429, at *8.

                                   8          In contrast, in the Batze case on which Defendants rely, the court found that the defendant

                                   9   did show the plaintiffs were “primarily engaged” in exempt duties, even though some of those

                                  10   tasks might be considered non-exempt. The court upheld the trial court’s conclusion that when the

                                  11   plaintiffs went on “store walks,” they did so because it was “the chief method a manager uses to

                                  12   determine what is going in the store and where (and with whom) he needs to devote attention.” 10
Northern District of California
 United States District Court




                                  13   Cal. App. 5th at 481. The court also found that “walking the aisles and scanning out-of-stock”

                                  14   items was exempt work because it allowed an employee “to fulfill his or her managerial

                                  15   responsibility for determining when and where out-of-stocks occur and minimizing them,” i.e. it

                                  16   was determined to be “work that is directly and closely related to exempt work and work which is

                                  17   properly viewed as a means for carrying out exempt functions.” Id. at 480.

                                  18          Ortiz did testify that while working in the path, he was able to and did monitor the quality

                                  19   of work done by Tier 1 associates and that “[i]n working alongside my colleagues, I would see

                                  20   things that could be improved or things that were wrong.” (Meckley Decl., Ex. B, Ortiz Depo. at

                                  21   95:2-15; see also id. at 126:24-127:25.) However, Ortiz also was questioned about why he

                                  22   engaged in manual labor such as unloading pallets and breaking down packing materials. Ortiz

                                  23   testified that when he first arrived at the DSF5 facility, he did not perform those tasks but changed

                                  24   his practice because he “didn’t want to be there 12 hours.” According to Ortiz, if he had not

                                  25   performed those tasks, “it would have taken longer to get the shift done.” He also testified that the

                                  26   “shifts were running long. Management wanted us to get the time down so that we didn’t have to

                                  27   keep tier one associates and pay them overtime” and that he worked in the path because “the

                                  28   volume was too high for [Tier 1] associates to keep up,” i.e. “[t]oo many packages, too little time.”
                                                                                        16
                                        Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 17 of 20




                                   1   (Meckley Decl., Ex. B, Ortiz Depo. at 72:15-25; Van Note Decl., Ex. D, Ortiz Depo. at 73:1-21,

                                   2   75:12-76:15.)

                                   3          Based on the existing record, the Court cannot conclude as a matter of law that when Ortiz

                                   4   performed what would normally be considered “non-exempt” work, that work was “directly and

                                   5   closely related to exempt work and work which is properly viewed as a means for carrying out

                                   6   exempt functions,” Batze, 10 Cal. App. 5th at 480, rather than because Defendants did not have

                                   7   enough non-exempt employees on staff to perform that work. Cf. Heyen, 216 Cal. App. 4th at

                                   8   828-29. Because the Court cannot conclude as a matter of law that Ortiz was “primarily engaged

                                   9   in duties that meet the test of the exemption,” it DENIES Defendants’ motion for summary

                                  10   judgment on the state claim for overtime. For that reason, it also DENIES the motion on Ortiz’s

                                  11   claims relating to meal and rest breaks, waiting time penalties, and wage statements, as well as the

                                  12   UCL claim to the extent it is premised on violations of state law.
Northern District of California
 United States District Court




                                  13          5.       FLSA Element 1: Primary Duty is Management.
                                  14          The FLSA defines the term “primary duty” to mean the “principal, main, major, or most

                                  15   important duty that the employee performs.” 29 C.F.R. § 541.700(a). In addition,

                                  16                   [c]oncurrent performance of exempt and nonexempt work does not
                                                       disqualify an employee from the executive exemption if the
                                  17                   requirements of [Section] 541.100 are otherwise met. Whether an
                                                       employee meets the requirements of [Section] 541.100 when the
                                  18                   employee performs concurrent duties is determined on a case-by-
                                                       case basis and based on the factors set forth in 541.700. Generally,
                                  19                   exempt executives make the decision regarding when to perform
                                                       nonexempt duties and remain responsible for the success or failure
                                  20                   of business operations under their management while performing the
                                                       nonexempt work. In contrast, the nonexempt employee generally is
                                  21                   directed by a supervisor to perform the exempt work or performs the
                                                       exempt work for defined time periods. An employee whose primary
                                  22                   duty is ordinary production work or routine, recurrent or repetitive
                                                       tasks cannot qualify for exemption as an executive.
                                  23

                                  24   29 C.F.R. § 541.106(a). Cf. 29 C.F.R. § 541.700(a). The Court may consider the following non-

                                  25   exclusive factors to evaluate whether this element has been satisfied: “[1] the relative importance

                                  26   of exempt duties as compared with other types of duties; [2] the amount of time spent performing

                                  27   exempt work; [3] the employee’s relative freedom from direct supervision; and [4] the relationship

                                  28   between the employee’s salary and the wages paid to other employees for the kind of non-exempt
                                                                                        17
                                        Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 18 of 20




                                   1   work performed by the employee.” 29 C.F.R. § 541.700(a).

                                   2            As discussed above, the record shows Ortiz spent more than half his time engaging in

                                   3   activities that could be considered “non-exempt.” Under the FLSA that percentage is not-

                                   4   dispositive. See 29 C.F.R. § 541.700(b). For example, the Ninth Circuit found that employees

                                   5   who spent 90% percent of their time on nonexempt duties fell within the scope of the executive

                                   6   exemption under the FLSA. Baldwin v. Trailer Inns, Inc., 266 F.3d 1104, 1113-14 (9th Cir.

                                   7   2001).

                                   8            In Baldwin, the plaintiffs managed a trailer park and argued they were not exempt under

                                   9   the FLSA. The court stated that it would not presume the executive exemption failed “where, as

                                  10   here, managerial duties are packaged in employment with non-managerial tasks, and the

                                  11   management function cannot readily and economically be separated from the nonexempt tasks.”

                                  12   Id. at 1114. Therefore, the court weighed the other factors listed in the regulations. It determined
Northern District of California
 United States District Court




                                  13   that the evidence showed plaintiffs’ “principal value” to the defendant “was directing the day-to-

                                  14   day operations of the park,” including being “on-call twenty-four hours a day to handle

                                  15   emergencies and to exercise their managerial discretion.” Id. at 1115. The court reasoned those

                                  16   facts demonstrated the relative importance of the plaintiffs’ managerial tasks in comparison to the

                                  17   manual labor they performed. Id. at 1114-15. The court also determined that the plaintiffs

                                  18   “frequently had the power to exercise discretionary powers in their management of the park” and

                                  19   did so without constant oversight from the owners. The court acknowledged that the plaintiffs did

                                  20   have to adhere to company policies and to follow a checklist. Nonetheless, the court concluded

                                  21   the evidence regarding this factor weighed in favor of a finding that their primary duty was

                                  22   management. Id. at 1115. Finally, the court found that plaintiffs earned more than non-exempt

                                  23   employees and were eligible for bonus compensation. The court determined those facts also

                                  24   weighed in favor of concluding that the plaintiffs’ primary duty was management. Id. at 1115-16.

                                  25            Similarly, in the Wilbur case, the court concluded the plaintiff’s “primary duty” was

                                  26   management. 2008 WL 3863700, at *7-*8. In reaching that conclusion, the court noted that the

                                  27   job description and statements on plaintiff’s resume showed he engaged in managerial duties. The

                                  28   court also relied on the fact that plaintiff admitted that he observed and directed actions of other
                                                                                         18
                                            Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 19 of 20




                                   1   employees using his peripheral vision about fifty-percent of the time. The court reasoned that,

                                   2   although “the percentage of time spent on non-exempt duties [was] of greater importance” to the

                                   3   plaintiff’s state law claims, plaintiff’s admissions and “other factors” supported a finding that his

                                   4   primary duty was exempt work. Id., 2008 WL 3863700, at *7. See also 29 C.F.R. § 541.106(b)

                                   5   (setting forth example of assistant manager who serves customers, cooks food, stocks shelves and

                                   6   cleans establishment and noting that assistant manager could supervise employees and serve

                                   7   customers “at the same time without losing the exemption,” so long as “the assistant manager’s

                                   8   primary duty is management”).

                                   9            Ortiz’s Job Description focused on managerial type duties, and he focused on those duties

                                  10   in the statements on his resume, to the exclusion of manual labor. Those facts support a

                                  11   conclusion that Ortiz’s “principal value” to the Defendants, as in the Baldwin case, was his role in

                                  12   directing the Tier 1 associates. The record shows that Ortiz often was the only manager on duty at
Northern District of California
 United States District Court




                                  13   the delivery facilities. As in the Wilbur case, those facts demonstrate Ortiz was relatively free

                                  14   from direct supervision while he was on duty at the delivery facilities. Wilbur, 2008 WL 3863700,

                                  15   at *8 (noting that “[p]laintiff was in charge of a given crew for the duration of his shift”). The

                                  16   undisputed evidence also demonstrates that Ortiz was paid an annual salary of $68,500, or

                                  17   approximately $1,317 per week, whereas an entry level Tier-1 associate earned approximately

                                  18   $14.00 per hour. (Offer Letter at 1-2; see also Meckley Decl., Ex. B, Ortiz Depo. at 33:2-7;

                                  19   Murrow Decl., ¶¶ 6-7.)

                                  20            Taking the facts in the light most favorable to Ortiz, the Court concludes Defendants have

                                  21   shown that that the factors set forth in Section 541.700(a) support a conclusion that Ortiz’s

                                  22   primary duty was management, and it concludes Ortiz has not demonstrated a genuine issue of

                                  23   material fact in dispute on this element of the FLSA claim. Because the Court concludes

                                  24   Defendants have met their burden to prove each element of the executive exemption under the

                                  25   FLSA and concludes Ortiz has not overcome that showing, the Court GRANTS Defendants’

                                  26   motion on Ortiz’s claim for overtime under the FLSA.

                                  27   //

                                  28   //
                                                                                         19
                                        Case 4:17-cv-03820-JSW Document 133 Filed 05/24/19 Page 20 of 20




                                   1                                          CONCLUSION

                                   2          For the foregoing reasons, the Court GRANTS, IN PART, AND DENIES, IN PART,

                                   3   Defendants’ motion for summary judgment. The parties shall appear for a further case

                                   4   management conference on June 28, 2019 at 11:00 a.m, and they shall submit an updated joint

                                   5   case management conference statement by June 21, 2019.

                                   6          IT IS SO ORDERED.

                                   7   Dated: May 24, 2019

                                   8                                                 ______________________________________
                                                                                     JEFFREY S. WHITE
                                   9                                                 United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     20
